Eshaghian v Roshanzamir (2015 NY Slip Op 03032)





Eshaghian v Roshanzamir


2015 NY Slip Op 03032


Decided on April 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2015

Gonzalez, P.J., Mazzarelli, Saxe, Manzanet-Daniels, Clark, JJ.


14768 652577/12

[*1] Elyass Eshaghian, et al., Plaintiffs-Respondents,
vAsher Roshanzamir, Defendant-Appellant.


Wolf Haldenstein Adler Freeman & Herz LLP, New York (Herman Cahn of counsel), for appellant.
Wilk Auslander LLP, New York (Stuart M. Riback of counsel), for respondents.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered November 22, 2013, which granted plaintiffs' motion to renew defendant's motion to dismiss the complaint, and, upon renewal, denied defendant's motion, unanimously affirmed, without costs.
The Agreement of Sale and Purchase between defendant LLC and nonparty 587 Fifth JV, LLC, constitutes a new fact within the meaning of CPLR 2221(e)(2). Defendants' claim that plaintiff knew of or approved the contract is without support in the record, which shows that plaintiff learned of the contract only when 587 Fifth commenced an action to enforce it, and received the full contract only when the contract was produced in connection with that action.
The court correctly found that the terms of the contract would change its prior determination (see id. ).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2015
DEPUTY CLERK